EL JTJEZ AsocIArio SE1~OR FUSTER BERLINGERI
emitiO la opinion del Tribunal.
Nos toca decidir si el Tribunal de Primera Instancia tiene facultad para atender una acción para cobro de dinero instada por un municipio en contra de otro municipio, o si, por el contrario, dicha facultad le pertenece solo a la Comisión para Resolver Controversias sobre Pagos y Deu-das entre Agencias Gubernamentales (Comisión).
I
El 31 de enero de 1995 el Municipio de Quebradillas (Quebradillas) y el Municipio de Arecibo (Arecibo) suscri-bieron un acuerdo titulado Intermunicipal Agreement for Interim Disposal of Solid Waste Between Municipality of Arecibo and Municipality of Quebradillas, mediante el cual Arecibo se comprometió a recibir los desperdicios sOlidos generados por la población de Quebradillas a cambio de *112una suma de dinero que sería determinada durante cada año fiscal.
El 5 de febrero de 1997 Arecibo presentó en el Tribunal de Primera Instancia una demanda en cobro de dinero contra Quebradillas. Alegó que la parte recurrida le adeudaba $373,834.32 en virtud del referido contrato.(1) Quebradillas contestó la demanda, aceptando la existencia del contrato y negando prácticamente el resto de las alegaciones de Arecibo.
Luego de varios trámites en el pleito, y ante las reitera-das incomparecencias de Quebradillas, el 1ro de octubre de 2001 el tribunal de instancia procedió a eliminar las alega-ciones de dicha parte y a anotarle la rebeldía. Posterior-mente, el 17 de octubre de 2001, Quebradillas presentó una moción de desestimación por falta de jurisdicción so-bre la materia. Fundamentó tal solicitud en que la parte peticionaria, Arecibo, tenía que agotar los remedios admi-nistrativos antes de presentar su acción judicial. Alegó, a su vez, que la Comisión, creada por la Ley Núm. 80 de 3 de junio de 1980 (Ley Núm. 80), 3 L.P.R.A. see. 1751 et seq., era el foro facultado para atender en primera instancia el asunto en controversia. Por su parte, Arecibo presentó una moción en oposición a la desestimación. Alegó que la Ley de Municipios Autónomos de Estado Libre Asociado de Puerto Rico de 1991, Ley Núm. 81 de 30 de agosto de 1991 (21 L.P.R.A. see. 4001 et seq.), según enmendada, derogó tácitamente la Ley Núm. 80, supra, al concederle a los mu-nicipios la facultad para cobrar sus deudas, y que por tal razón, el foro judicial tenía jurisdicción para atender este tipo de controversias.
Luego de examinar los argumentos de las partes, el foro de instancia declaró “no ha lugar” a la solicitud de desestimación. Inconforme con el referido dictamen y al *113amparo del mismo fundamento de la moción de desestima-ción que había presentado ante el tribunal de instancia, Quebradillas acudió al Tribunal de Circuito de Apelaciones. El 1ro de octubre de 2002 dicho tribunal re-vocó el dictamen impugnado por entender que conforme la Ley Núm. 80, supra, la referida Comisión tenía jurisdic-ción exclusiva en el caso.
El Municipio de Arecibo entonces acudió ante nos me-diante un recurso de certiorari y alegó, en esencia, que ha-bía errado el Tribunal de Circuito de Apelaciones al deter-minar que la jurisdicción primaria y exclusiva para atender el asunto que hoy nos ocupa correspondía al foro administrativo.
El 13 de diciembre de 2002 le concedimos un término a la parte recurrida para mostrar causa, si tuviese alguna, por la cual no se debía revocar la sentencia del foro apela-tivo de 1ro de octubre de 2002. Quebradillas compareció el 21 de enero de 2003. Con el beneficio de su comparecencia, pasamos a resolver según lo intimado.
HH HH
A los fines de atender la controversia ante nos, es me-nester exponer sucintamente el propósito que tuvo el legis-lador al aprobar la ley que creó la Comisión.
Según se desprende de la Exposición de Motivos de la Ley Núm. 80, supra, la Comisión fue creada con el propósito de lograr acuerdos expeditamente entre agencias gubernamentales, en cuanto al monto que una agencia le debía a otra por servicios prestados o en cuanto al modo en que debía pagarse la cantidad adeudada. Así pues, esta Comisión sería integrada por tres miembros, a saber: el Secretario de Justicia, el Secretario de Hacienda y el Director de la Oficina de Gerencia y Presupuesto. En conformidad con la ley, “agencias gubernamentales” incluye, entre otros, a los municipios. 3 L.P.R.A. see. 1751. El último *114párrafo del Art. 3 de la citada Ley Núm. 80 establece que los acuerdos procurados por la Comisión serán finales y firmes y no serán apelables ante ningún organismo judicial o cuasijudicial. 3 L.P.R.A. see. 1753.
Como podemos apreciar, la Comisión no es propiamente una agencia administrativa. Se trata de un comité del Eje-cutivo encargado de investigar y resolver determinadas diferencias de criterio sobre cuentas intragubernamentales.
i — i HH j.
En el caso de autos, el Tribunal de Circuito de Apelacio-nes resolvió específicamente que la Ley Núm. 80, supra, “claramente indica” que la Comisión tiene jurisdicción pri-maria exclusiva para atender controversias como la de autos. Esta conclusión del foro apelativo, sobre la cual fun-damentó su dictamen, no es correcta. Veamos por qué no lo es.
Ya antes hemos resuelto que los tribunales de Puerto Rico, por ser foros de jurisdicción general, tienen autoridad de ordinario para atender cualquier reclamación que presente una controversia propia para adjudicación. Roberts v. U.S.O. Council of P.R., 145 D.P.R. 58 (1998); Junta Dir. Cond. Montebello v. Fernández, 136 D.P.R. 223 (1994); Ferretería Matos, Inc. v. P.R. Tel. Co., 110 D.P.R. 153 (1980); Rosado v. Registrador, 71 D.P.R. 553 (1950); Oronoz v. Román, 26 D.P.R. 25 (1917). Igualmente, hemos señalado que para privar a un tribunal de su autoridad para conocer sobre algún asunto en particular, es necesario que algún estatuto expresamente así lo disponga o que surja de él por implicación necesaria. J. Directores v. Ramos, 157 D.P.R. 818 (2002); Lagares v. E.L.A., 144 D.P.R. 601 (1997); Junta Dir. Cond. Montebello v. Fernández, supra; Rosado v. Registrador, supra.
Con este principio en mente, procede examinar la legis-*115lación pertinente para entonces determinar si en el caso de autos el tribunal de instancia tenía autoridad para inter-venir en la acción en cuestión. Ello es particularmente ne-cesario, porque el caso de autos trata sobre una controver-sia que comúnmente sería dilucidada en el foro judicial. Debemos examinar, pues, si el legislador tuvo la intención de excluir de los tribunales un asunto que de ordinario sería de su jurisdicción y competencia.
IV
En primer lugar, debemos resaltar que en este caso nin-guno de los estatutos pertinentes establecen expresamente la jurisdicción exclusiva de la Comisión para adjudicar re-clamaciones como la que aquí nos ocupa. No lo indica la ley que creó la Comisión. Tampoco lo indica la Ley de Munici-pios Autónomos del Estado Libre Asociado de Puerto Rico de 1991.
Sabido es que la determinación de que un organismo administrativo tiene jurisdicción exclusiva sobre un asunto en particular trae la inevitable consecuencia de que el foro judicial esté impedido de intervenir en dicho asunto. En vista de lo que apareja la concesión de jurisdicción ex-clusiva, generalmente dicha facultad es expresamente concedida por ley o surge del estatuto en un lenguaje tan claro que no da margen a dudas. Ese es el caso, por ejemplo, del estatuto que creó la Comisión de Investigación, Procesamiento y Apelación (C.I.P.A.), 1 L.P.R.A. see. 1712 et seq., en el que expresamente se dispone:
La Comisión ... [a]ctuará como cuerpo apelativo con juris-dicción exclusiva para oír y resolver apelaciones interpuestas por los funcionarios públicos .... 1 L.P.R.A. see. 172(2).
De igual modo, la jurisdicción exclusiva de la Junta de *116Relaciones del Trabajo ha sido expresamente establecida por la ley orgánica de dicha entidad. (2)
Sin lugar a dudas, la ausencia de una disposición ex-presa a esos fines, en el caso ante nos, tiende a demostrar que tal exclusividad no existe.(3) Toda vez que los estatutos en cuestión no establecen de manera expresa la alegada facultad exclusiva de la Comisión para atender el asunto que hoy nos ocupa, procede entonces que éstos se analicen para ver si de algún otro modo establecen la jurisdicción exclusiva de la Comisión.
Examinemos, en primer lugar, la ley que creó la Comisión. El referido estatuto no contiene ninguna disposición que de algún modo aluda o incida sobre la cuestión de si el legislador tuvo la intención de otorgarle una jurisdicción exclusiva a la Comisión para atender las reclamaciones de cobro de dinero entre municipios. Un examen detenido del estatuto aludido, más bien, lleva a concluir que dicha Comisión es sólo un mecanismo que tienen a su disposición las agencias gubernamentales —incluyendo a los municipios— para lograr expeditamente acuerdos sobre cuentas entre ellas. Así pues, en un caso como el de autos, un municipio puede optar por acudir a la Comisión; si lo hace, se somete por claro mandato de ley a que el dictamen de la Comisión sea final, firme e inapelable. Dicho estatuto, sin embargo, nada provee que permita determinar que el tipo de reclamación aquí en cuestión no puede ser atendido en la alternativa por el foro judicial, o que toda reclamación de esta índole tiene que referirse necesariamente a la Comisión. No hay nada, pues, en esta ley que permita concluir que las agencias gubernamentales, en este caso los municipios, estén obligadas a dilucidar con-*117troversias como la de autos en la Comisión en lugar de acudir a los tribunales en un procedimiento de cobro de dinero.
La Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991, por su parte, sí tiene una disposición mediante la cual se faculta a los alcaldes a acudir a los tribunales en cobro de las deudas registradas a favor del municipio. El Art. 8.003 de esta ley dispone, en lo pertinente:
Será obligación del Alcalde realizar todas las gestiones ne-cesarias para el cobro de todas las deudas de personas natu-rales o jurídicas que estuviesen registradas en los libros o ré-cords de contabilidad a favor del municipio y recurrirá a todas las medidas que autoriza la ley para cobrar dichas deudas dentro del mismo año fiscal en que se registren o hasta la fecha del cobro. En los casos que sea necesario, se deberá pro-ceder por la vía judicial y cuando el municipio no cuente con los fondos suficientes para contratar los servicios profesiona-les legales requeridos, referirá los casos al Secretario de Justicia. (Énfasis suplido.) 21 L.P.R.A. see. 4353.
Como vemos, este artículo abona claramente a la con-clusión de que el tribunal de instancia no está impedido de atender una reclamación para cobro de dinero presentada por vm municipio en contra de otro.
Cabe por último señalar que la anterior conclusión es, además, cónsona con nuestros pronunciamientos previos en los cuales hemos sido renuentes a aceptar la ausencia de jurisdicción de los tribunales, excepto en aquellos casos en los que el legislador claramente así lo ha dispuesto. Junta Dir. Cond. Montebello v. Fernández, supra; Ferretería Matos, Inc. v. P.R. Tel. Co., supra; P.R.Amer. Ins. Co. v. P.R. Park. System, 108 D.P.R. 106 (1978); Rosado v. Registrador, supra. Como expresamos en Junta Dir. Cond. Montebello v. Fernández, ante, pág. 234,
[nluestra renuencia a determinar ausencia de jurisdicción en estos casos es una concomitancia obligada de nuestra con-*118cepción de que, de ordinario, los tribunales de justicia están llamados a resolver los casos y controversias que se presentan ante ellos, concepción que tiene su origen en la disposición constitucional que establece el poder judicial.
En resumen, pues, la Comisión es sólo un medio que tiene la Rama Ejecutiva para dilucidar expeditamente ciertos tipos de controversias intragubernamentales, sobre todo de las agencias cuya dirección forma parte de una misma administración. Sin embargo, controversias como la de autos, que involucran particularmente disputas entre municipios, pueden ser dilucidadas judicialmente porque no está dispuesto en ley que la facultad sobre ellas queda excluida de la autoridad judicial.
Nuestro dictamen está fundamentado en claras y conocidas normas legales. Además, se apoya en una consideración importante de orden público. Nótese que si un municipio estuviese obligado siempre a dilucidar casos como el de autos ante una comisión como la que aquí nos concierne, cuyas decisiones por claro mandato de ley son inapelables, existiría el claro riesgo de que los municipios cuyos alcaldes pertenezcan a un partido distinto al del Primer Ejecutivo no reciban un trato justo u objetivo por parte de la Comisión. La entidad aludida es sólo un brazo del Primer Ejecutivo, que muy bien puede resolver disputas entre agencias gubernamentales que de cualquier forma están sujetas a las decisiones del Primer Ejecutivo. Pero cuando se trata de municipios, cuyos alcaldes son de partidos distintos al del Primer Ejecutivo —cosa que sucede con frecuencia en el país— siempre existe el riesgo de que prevalezcan los intereses partidistas de éste, a costa de lo que le convenga al municipio reclamante. Los tribunales son, sin lugar a dudas, el foro más idóneo para que tal municipio reclamante pueda dilucidar su reclamo con mayor garantía de objetividad.
Por todo lo anterior, resolvemos que el tribunal de ins-tancia tenía jurisdicción para atender la acción presentada *119por la parte peticionaria. Erró, pues, el Tribunal de Cir-cuito de Apelaciones al resolver de otro modo.
V
Por los fundamentos antes expuestos, procede que se dicte sentencia para revocar el dictamen emitido por el foro apelativo el 1ro de octubre de 2002, y para devolver los autos al tribunal de instancia para que continúen los pro-cedimientos conforme con lo aquí resuelto.
El Juez Asociado Señor Hernández Denton emitió una opinión disidente, a la cual se unió el Juez Asociado Señor Rebollo López. El Juez Asociado Señor Rivera Pérez no intervino.
— O —

(1) En la súplica de la demanda, aparentemente por equivocación, se solicitó del tribunal que ordenara al Municipio de Camuy a satisfacer el pago de la referida deuda. El 3 de julio de 1998 la demanda fue enmendada para corregir este error, para requerirle entonces el pago de la deuda a Quebradillas.


(2) Véase 29 L.P.R.A. see. 68(a).


(3) En el Derecho norteamericano, de donde hemos adoptado mayormente nues-tro derecho administrativo, la norma es que la jurisdicción exclusiva de una agencia depende de que dicha facultad haya sido claramente concedida por estatuto. Véanse: Amalgamated Workers v. Edison Co., 309 U.S. 261 (1940); 2 Am. Juris. 2d Administrative Law Sec. 524, pág. 512 (1994).